Case: 22-1783    Document: 8      Page: 1   Filed: 08/16/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 CARLOS A. ALFORD,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2022-1783
                  ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:22-cv-00040-LAS, Senior Judge Loren A. Smith.
                  ______________________

                        ORDER
    The appellant having failed to file the brief required by
Federal Circuit Rule 31(a) within the time permitted by the
rules, it is
Case: 22-1783     Document: 8   Page: 2   Filed: 08/16/2022




2                                            ALFORD V. US



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                  FOR THE COURT

August 16, 2022
    Date                          /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court


ISSUED AS A MANDATE: August 16, 2022